Detailed Action
This office action is a response to an application filed on 10/28/2020 in which claims  1 - 13 are pending and ready for examination.
This application claims the benefit of earlier filing date to Korean Patent Application No. 10-2019-0135840, filed on October 29, 2019.

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 10/28/2020.
Drawings
The Examiner contends that the drawings submitted on 10/28/2020 are acceptable for examination proceedings. 
Pre-AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

First inventor to File Provisions of the AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Graham v Deere Test for Obviousness 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1  -  13  are rejected under 35 U.S.C. 103 as being unpatentable over  Pan United States Patent Application 20210345164 in view of Joseph United States Patent Application 20200404660.
With regards to Claims 1, 6, and 10, Pan  teaches  of a wireless device configured to operate in a wireless communication system, the method comprising of enabling a hybrid automatic repeat request (HARQ) feedback for a logical channel; ¶ [0086] According to the LTE V2X, SL BSR is reported per LCG within a destination. If NR SL follows LTE SL, the gNB cannot know whether data in a (logical channel grant) LCG is from a SL LCH (logical channel) with HARQ feedback mode being enabled or not and thus cannot schedule SL grant properly.
selecting to create a sidelink grant corresponding to transmissions of a single media access control (MAC) protocol data unit (PDU) or multiple MAC PDUs; ¶ [0085] As discussed in 3GPP R2-1900370, NW-configured SLRB (Sidelink Radio Bearer) configuration for PC5 QoS (Quality of Service) flow based QoS model was introduced. The SLRB configuration may include SLRB ID(s), QoS flow-to-SLRB mapping, and AS configuration (e.g. PDCP (Packet Data Convergence Protocol/RLC (Radio Link Control)/LCH (Logical Channel) configurations).
detecting that data is available in the logical channel; ¶ [0086] According to the LTE V2X, SL (buffer status report) BSR {{i.e. data } is reported per logical channel grant LCG within a destination

performing transmission resource reselection check which comprises: (i) determining that there is no sidelink grant for which the HARQ feedback is enabled ; ¶ [0086] According to the LTE V2X, SL BSR is reported per LCG within a destination. If NR SL follows LTE SL, the gNB cannot know whether data in a LCG is from a SL LCH with HARQ feedback mode being enabled or not and thus cannot schedule SL grant properly.

and (ii) triggering TX resource selection; selecting the sidelink grant for the logical channel; and transmitting the data using the selected sidelink grant; ¶ [0093] FIG. 23 is a flow chart 2300 according to one exemplary embodiment from the perspective of a UE to handle a sidelink buffer status report (SL BSR). In step 2305, the UE transmits a SL BSR to a network node, wherein a format of the SL BSR includes at least one field of buffer size associated with HARQ feedback enabled and one field of buffer size associated with HARQ feedback disabled.

Pan teaches the invention substantially as recited above. However, Pan does not teach of selecting the sidelink grant for the logical channel on the carrier; Joseph in the same field of endeavor teaches in ¶[0011]  Some examples of the method, apparatuses, and non-transitory computer-readable medium described herein may further include operations, features, means, or instructions for receiving downlink control information (DCI) that indicates a grant for uplink transmission, where the uplink packet transmission including the copy of the uplink packet may be transmitted on a carrier of the subset of the set of configured carriers based on the grant.

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan. 

One would have been motivated to modify Pan in this manner so that  assemble groups of packets can be mapped to a carrier.

With regards to Claims 2, 7, and 11, Pan teaches the invention substantially as recited above. However, Pan  does not teach where the carrier is mapped to the logical channel. Joseph in the same field of endeavor teaches in ¶ [0129] In some examples, each RLC layer 420, 425 may have one or more logical channel associated with one or more serving cells or carriers via a logical channel mapping criteria.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan in this manner so that each RLC layer can assemble uplink packets received from PDCP layer into packet carrier groups.

With regards to Claims 3, 8, and 12, Pan teaches where a MAC entity of the wireless device is configured by a radio resource control (RRC) layer of the wireless device to transmit using pool of resources in the carrier based on sensing, or partial sensing, or random selection; Joseph in the same field of endeavor teaches in ¶ [0106] ... When operating in unlicensed radio frequency spectrum bands, devices such as base stations 105 and UEs 115 may employ carrier sensing for collision detection and avoidance.

With regards to Claims 4, 9, and 13, Pan teaches where the sidelink grant and associated HARQ information are delivered to a sidelink HARQ entity; ¶ [0087] In one alternative, SL LCHs associated with different HARQ feedback modes may be mapped to the same LCG. This alternative is to separate buffer sizes associated with different HARQ feedback modes under a LCG in a SL BSR (i.e. the format of a SL BSR includes at least one field of buffer size associated with HARQ feedback mode being enabled and one field of buffer size associated with HARQ feedback mode being disabled). FIGS. 19A and 19B illustrate examples of SL BSR format for this alternative.
 
With regards to Claim 5, Pan teaches where the wireless device is in communication with at least one of a mobile device, a network, and/or autonomous vehicles other than the wireless device. ¶[0003] With the rapid rise in demand for communication of large amounts of data to and from mobile communication devices, traditional mobile voice communication networks are evolving into networks that communicate with Internet Protocol (IP) data packets. Such IP data packet communication can provide users of mobile communication devices with voice over IP, multimedia, multicast and on-demand communication services.

 Conclusion;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        


	/YEMANE MESFIN/             Supervisory Patent Examiner, Art Unit 2462